In re Rockbestos-Surprenant Cable Corp.;—Defendant; Applying for Supervi*63sory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. E, No. 2001-06848; to the Court of Appeal, Fourth Circuit, No. 2006-C-0616.
Granted in part. The judgment of the trial court holding that the “Dore Letter” is privileged is reinstated. See Succession of Smith v. Kavanaugh Pierson & Talley, 513 So.2d 1138 (La.1987); Pitard v. Stillwater Transfer and Storage Co., 589 So.2d 1127 (La.App. 4th Cir.1991), writ denied, 594 So.2d 1314 (La.1992). In all other respects, the application is denied.
CALOGERO, C.J., would deny the writ.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.